t c memo united_states tax_court donald a and virginia m singer petitioners v commissioner of internal revenue respondent docket no 147-04l filed date donald a singer and virginia m singer pro sese pamela l mable for respondent memorandum opinion wells judge respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in response to that notice petitioners timely filed a petition for lien or levy 1unless otherwise indicated all section references are to the internal_revenue_code as amended action under code sec_6320 or sec_6330 we review for abuse_of_discretion respondent’s notice_of_determination background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are husband and wife at the time of filing the petition petitioners resided in gainesville georgia on date respondent sent petitioners a final notice_of_intent_to_levy pursuant to sec_6330 for taxable years and subsequently respondent received from petitioners a timely form request for collection_due_process_hearing the handwritten form stated we do not dispute amounts due however due to difficulties in gaining income on the part of taxpayer donald a singer and difficulty in gaining employment a tax_lien on property at this time would severely hurt chances of gaining employment or income on date petitioners submitted form_656 offer_in_compromise and form 433-a collection information statement for individuals setting forth an offer_in_compromise based on doubt 2on form petitioners incorrectly marked the line contesting the filing of a notice_of_federal_tax_lien but later on date petitioners sent a letter by facsimile correcting the mistake and challenging the proposed levy action as to collectibility petitioners offered to pay dollar_figure with dollar_figure as an initial payment and monthly payments of dollar_figure thereafter as of date petitioners owed approximately dollar_figure in taxes penalties and interest for the years in issue both the offer_in_compromise and the hearing request were assigned to settlement officer marilyn q alls on date a hearing was conducted by telephone between settlement officer alls and petitioner donald a singer settlement officer alls had no prior involvement with the taxes that were the subject of the proceeding in the hearing settlement officer alls verified that all legal and procedural requirements had been met amounts due had been properly assessed notice_and_demand had been made the taxes were still outstanding and a levy source was identified and available settlement officer alls verified that the proposed action balanced the need for efficient collection_of_taxes with the concern that any collection action be no more intrusive than necessary in her review settlement officer alls determined that petitioners had the ability to pay the liability in full over the 3petitioners did not check any of the boxes in sec of form_656 to indicate the offer was based on doubt as to collectibility or otherwise however the statement attached to petitioners’ form_656 claims they are unable to pay and mentions no exceptional circumstances such as permanent disability that would merit compromise based on effective tax_administration life of the collection_period consequently the offer was rejected settlement officer alls explained to petitioner donald a singer that the offer was rejected because petitioners had the ability to pay their tax_liability in full over the life of the collection_period settlement officer alls proposed a collection alternative in the form of an installment_plan requiring a dollar_figure downpayment and monthly payments of dollar_figure she orally requested that petitioners respond to her offer or propose an alternative method for paying the full amount by date however petitioners did not respond they neither offered an alternative payment plan nor submitted any additional information regarding changed financial circumstances having reached no agreement on an installment_payment amount respondent issued the notice_of_determination to petitioners by certified mail on date subsequently petitioners timely petitioned the court in the instant lien or levy action requesting lower monthly installment payments on the basis of changed financial circumstances the petition stated seek relief in the form of a reduction in the monthly payment set forth in the notice_of_determination dated sic since the submission of our offer_in_compromise and the notice_of_determination our monthly expenses have increased monthly term life_insurance premiums have increased 4this determination was summarized in a rejection narrative doubt as to collectibility dated date dollar_figure on a five year renewable basis prescription drug co-payments have increased and city and county property taxes on our home have increased also no consideration was given to the monthly interest payments which we will incur on the dollar_figure line of credit we will need for the initial payment discussion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the appeals_office sec_6330 provides that the appeals officer must verify at the hearing that applicable laws and administrative procedures have been followed at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 however the person may challenge the existence or amount of the underlying tax_liability only if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 in the instant case petitioners do not dispute the underlying tax_liability rather petitioners dispute respondent’s rejection of the offer_in_compromise accordingly we review the administrative determination for abuse_of_discretion see sego v commissioner supra pincite 114_tc_176 sec_7122 authorizes the secretary to compromise any civil case arising under internal revenue laws the secretary may compromise a liability for doubt as to collectibility when the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs settlement officer alls reviewed petitioners’ submitted financial information and determined that an offer_in_compromise was not appropriate on the basis of doubt as to collectibility because petitioners had the ability to pay the liability in full over the life of the collection_period we conclude that settlement officer alls reasonably determined that petitioners had sufficient income and assets to satisfy the tax_liability 5the rejection narrative doubt as to collectibility prepared by settlement officer alls shows that petitioners had net realizable equity consisting of bank accounts a pension account and real_estate totaling dollar_figure petitioners’ monthly gross_income was dollar_figure and allowable expenses only dollar_figure leaving a net difference of dollar_figure this indicates an ability to pay more than dollar_figure over the life of the collection_period exceeding the liability of dollar_figure 6we note that at trial petitioner presented no evidence of increased expenses nevertheless settlement officer alls testified that at respondent’s request she had reviewed petitioners’ file before trial and even after she made additional allowances for expenses including interest on the possible dollar_figure line of credit and dollar_figure more for insurance petitioners do not qualify for an offer_in_compromise based on continued consequently respondent’s refusal to enter into an offer_in_compromise was not an abuse_of_discretion see crisan v commissioner tcmemo_2003_318 holding the commissioner’s refusal to enter into an offer_in_compromise was not an abuse_of_discretion on the basis of a review of the financial information submitted to the settlement officer on the basis of the foregoing we conclude that all the requirements of sec_6330 have been satisfied and respondent may proceed with his proposed collection actions to reflect the foregoing decision will be entered for respondent continued doubt as to collectibility thus we believe that it is neither necessary nor productive to remand this case to irs appeals to consider petitioners' arguments see 117_tc_183
